HOUSTON, Justice,
concurring specially.
The excessiveness of the verdict was not an issue presented to this Court for review. If it had been, I would have voted to remand for reconsideration of the remittitur issue in compliance with the standards set forth in Hammond v. City of Gadsden, 493 So.2d 1374 (Ala.1986); Harmon v. Motors Insurance Corp., 493 So.2d 1370 (Ala.1986); Alabama Farm Bureau Mut. Casualty Insurance Co. v. Griffin, 493 So.2d 1379 (Ala.1986) (on rehearing); Reinhardt Motors, Inc. v. Boston, [Ms. October 3,1986] (Ala.1986).